The judgment of the Supreme Court was entered
Per Curiam.
When the plaintiff left these bonds he took a receipt therefor, in which it was declared they were received “ for deposit in the vault of this bank at the risk of the depositor.” The parol evidence of the declarations of the cashier was not sufficient to change the effect of the written receipt so as to affect the bank. There was no evidence that it was accustomed to receiving bonds for safe keeping, except at the risk of the owner; nor that the directors had any knowledge that bonds were left at *418the instance, request or solicitation of the cashier. We are unable to discover any negligence in the manner in which the bank kept the bonds. They were placed in the vault. They were not lost by outside robbery, hut by inside larceny. Whether- kept in paper envelope or small tin-box, in either case, the cashier might readily have had access to them. He was of good repute, and no negligence can be imputed to the directors for retaining him in his position. Having full confidence in his integrity they trusted him with the property of the bank. They had no knowledge of any misconduct on his part. They were not bound to examine packages left on deposit without reward, to see if the contents remained. The bank was a bailee without hire. It is not necessary to consider the assignments in detail. We discover no error.
Judgment affirmed.